                                            Case 3:20-cv-06132-SI Document 46 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FREELANCER INTERNATIONAL PTY                      Case No. 20-cv-06132-SI
                                         LIMITED, et al.,
                                   8
                                                         Plaintiffs,                       ORDER GRANTING DEFENDANTS'
                                   9                                                       ADMINISTRATIVE MOTION FOR
                                                  v.                                       LEAVE TO FILE SUR-REPLY
                                  10
                                         UPWORK GLOBAL, INC., et al.,                      Re: Dkt. No. 45
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           In light of arguments made in plaintiffs’ reply brief, the Court GRANTS defendants’ request

                                  14   to file a sur-reply of no more than 5 pages, exclusive of declarations (though the Court encourages

                                  15   defendants to keep any declarations short as well). Dkt. Nos. 43 (Reply), 45 (Mot.). At this time,

                                  16   the Court refrains from ruling on defendants’ various objections to evidence and arguments

                                  17   contained in plaintiffs’ reply brief.

                                  18           Defendants’ sur-reply is due on or before October 8, 2020 at 12 pm.

                                  19

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: October 6, 2020

                                  23                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
